DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1-18 are objected to because of the following informalities: 

Claims 1-18 are objected for the numerals in the brackets. Examiner suggests to remove the numerals in the parenthesis in order to overcome the objection.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "Substantially" in claim 1 line 13 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Referring to the claim 1 it says that the substantially symmetric field distribution is maintained between the inner wall and the piezo electric transformer. But the term substantially makes the claim indefinite. It is difficult to estimate the scope of the limitation.  Hence, claim 1 and depending claims 2 to 14 are rejected.

Allowable Subject Matter

Claims 14-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Referring to the claim 14  A device or component for generating a high voltage or high field strength comprises: " a cylindrical sleeve made from dielectric material; " a piezoelectric transformer, arranged concentrically in the axial direction in the sleeve; " a cap which is attached to an output end of the sleeve in such a way that an output side end face of the piezoelectric transformer bears on the cap;  25" a further cap which is attached to an input-side end of the sleeve in such a way that an input-side end face of the piezoelectric transformer bears on the further cap; and  21Docket No. RECP219US * an elastic element, provided in the cap and the further cap, wherein in both of which the piezoelectric transformer is held.  Hence, claim 14 and depending claims 15 to 18 are allowed.

Conclusion

Claims 14-18 are allowed.

Claims 1-13 are rejected.

Prior art:  No prior art available. Prior art of record fails to teach or reasonably suggest that, A device (100) for generating a high voltage or high field strength, comprising: " a piezoelectric transformer (1) with an input region (2) and an output region (3); " a cylindrical, dielectric housing (11) surrounds the piezoelectric transformer (1) 5along its longitudinal direction (L); " a contact (8) of a first side face (6) and a second side surface (7) of the input area (2) of the piezoelectric transformer (1) are connected via electrical lines (13); and " a means (20) provided in a region (23) of the cylindrical and dielectric housing (11), starting from an output-side end face (10A) of the piezoelectric transformer 10(1), and which extends at least partially in the longitudinal direction (L) along the output region (3) and covering the output-side end face (10A) of the piezoelectric transformer (1), so that in a space (15) of the region (23) between the piezoelectric transformer (1) and an inner wall (14) of the dielectric housing (11) a substantially symmetrical field distribution (16) is maintained, even with an external influence 15(80), wherein a field distribution (16) is influenced in such a way that an ignition field strength in the space (15) of the area (23) is avoided.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        8/14/2021